Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: elevator 19.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.  Also, the word “such” should be removed.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puvak (EP 3446559, filing date 8/2018, published 2/2019).

[AltContent: textbox (Return pan)][AltContent: textbox (Crop volume / Proximity sensor (see quote))][AltContent: arrow][AltContent: textbox (Preparation pan)][AltContent: arrow][AltContent: arrow]
[AltContent: textbox (Screening apparatus)][AltContent: arrow]
    PNG
    media_image1.png
    287
    755
    media_image1.png
    Greyscale


[AltContent: textbox (Preparation pan)][AltContent: arrow]
    PNG
    media_image2.png
    326
    839
    media_image2.png
    Greyscale


“For instance, they can sense grain feed rate, as it travels into cleaning shoe 118 and/or through clean grain elevator 130. They can sense mass flow rate of grain or provide other output signals indicative of other sensed variables.”
“Subsystem controller 180 also illustratively generates control signals 185 that can be applied to other controllable subsystems, based upon the feed rate of grain being delivered to cleaning shoe 118. For instance, subsystem controller 180 illustratively generates control signals to control the sieve and chaffer openings in cleaning shoe 118. It also illustratively generates fan speed controls signals to control the speed of cleaning shoe fan 120.”
“Also, the controllable subsystems for which control signals 185 can be generated can be a wide variety of different subsystems. For instance, control signals 185 can be generated to control fan speed of cleaning shoe fan 120.”
“In another example, device 260 does not include a scraper or dependable portion 262, but is instead a sensor which senses the height of grain and MOG 253 on belt 252.”

1. A combine harvester comprising: 
a threshing apparatus; a separating apparatus; a grain cleaning system located downstream of the separating apparatus (marked up; figs 1, 4), and; 
a material conveyance system arranged to convey crop material from the separating apparatus to the grain cleaning system (shown/taught above), 
wherein the grain cleaning system comprises: 
a screening apparatus (marked up); 
a fan (120) arranged to generate a cleaning airstream through the screening apparatus; and 
a fan control system configured to control a fan speed (see quote above), wherein the material conveyance system comprises: 
a preparation pan disposed upstream of the screening apparatus and below the threshing apparatus (marked up); 
a return pan positioned below the separating apparatus and serving to catch crop material that falls from the separating apparatus and convey said material in a forward direction to a front edge of the return pan from where said material falls onto the preparation pan which is located below said front edge (marked up); 
wherein the fan control system comprises a proximity sensor mounted to an underside of the return pan and above the material conveyance system (marked up) for sensing a material volume (taught above), and 
wherein the fan control system controls the fan speed in dependence upon the material volume (taught above).

2. The combine harvester of claim 1, wherein the proximity sensor is mounted above the preparation pan for sensing the material volume present on the preparation pan (addressed above, see quote).

“When a setting combination identifier is obtained from the x axis 302 (once the throughput or feed rate is identified on the y axis), the setting combination identifier on the x axis 302 may point to a group of settings in a separate memory, which can be obtained and used in generating control signals 184 and 185 to control combine harvester 100. The settings may be for the cleaning shoe fan speed, for the sieve and chaffer openings, for the metering/delivery device, for machine speed, or for any of a wide variety of other controllable subsystems.”

“FIG. 7 is one example of a computing environment in which elements of FIGS. 1 and 2, or parts of them, (for example) can be deployed. With reference to FIG. 7, an example system for implementing some embodiments includes a general-purpose computing device in the form of a computer 810. Components of computer 810 may include, but are not limited to, a processing unit 820 (which can comprise processor(s) from previous FIGS.), a system memory 830, and a system bus 821 that couples various system components including the system memory to the processing unit 820. The system bus 821 may be any of several types of bus structures including a controller area network (CAN) bus, a memory bus or memory controller, a peripheral bus, and a local bus using any of a variety of bus architectures of combinations of bus architectures. Memory and programs described with respect to FIG. 2 can be deployed in corresponding portions of FIG. 7. When used on a vehicle, such as a tractor or combine harvester, computer 810 can also include a wide variety of other sensors, controllers, controllable subsystems, etc.”

3. The combine harvester of claim 1, wherein the fan control system comprises a controller (180) in communication with the proximity sensor, wherein the proximity sensor is configured to generate a first detection signal, and wherein the controller is configured to determine a material volume value based upon the first detection signal (taught above).

“For instance, they can sense grain feed rate, as it travels into cleaning shoe 118 and/or through clean grain elevator 130. They can sense mass flow rate of grain or provide other output signals indicative of other sensed variables.”

4. The combine harvester of claim 3, further comprising a yield sensor in communication with the controller and configured to generate a second detection signal that represents a sensed grain material flow rate, wherein the controller is configured to determine the material volume value based upon the second detection signal (taught above).

“Again, the sensor can be an optical sensor sensing the height of material on device 270, it can be a load sensor, or it can be any of a wide variety of other sensors.”

5. The combine harvester of claim 1, wherein the proximity sensor comprises an ultrasonic distance sensor (“other sensors” includes ultrasonic).

The following method is already addressed in the apparatus above:

6. A method of controlling a combine harvester which comprises a plurality of working units including threshing apparatus, separating apparatus, a grain cleaning system located downstream of the separating apparatus, and a material conveyance system arranged to convey crop material from the separating apparatus to the grain cleaning system, wherein the grain cleaning system comprises screening apparatus and a fan arranged to generate a cleaning airstream through the screening apparatus, the method comprising: sensing a material volume present on the material conveyance system; and controlling a speed of the fan in dependence upon the material volume.

The following are already addressed above, unless otherwise noted:

7. A combine harvester comprising: a thresher; a separator; a grain cleaning system located downstream of the separator, wherein the grain cleaning system comprises: a screen; a fan arranged to generate a cleaning airstream through the screen; and a fan control system configured to control a fan speed; and 
a material conveyance system arranged to convey crop material from the separator to the grain cleaning system, wherein the material conveyance system comprises: 
a preparation pan disposed upstream of the screen and below the thresher; and 
a return pan below the separator, 
wherein a front edge of the return pan is above the preparation pan, and wherein the return pan is configured to catch crop material that falls from the separator and convey the material forward and off the front edge of the return pan onto the preparation pan; 
wherein the fan control system comprises a proximity sensor for sensing a material volume, the proximity sensor mounted to an underside of the return pan and above the preparation pan, and 
wherein the fan control system controls the fan speed in dependence upon the material volume.

8. The combine harvester of claim 7, wherein the proximity sensor comprises an ultrasonic distance sensor (in re cl. 5).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Fitzner (EP 1491082) teaches in fig 1, well known sensors 24, which measure the layer thickness, throughput etc., one which is mounted underside a return pan (return floor 16) and above a preparation pan (stratification tray / base 7); increasing a fan speed; and a controller (shown in fig 1).

Herlitzius et al (DE 102016203079) teaches: a return pan, a preparation pan (fig 8); sensor units used to control and regulate fan speed:
“Use of sensor units according to one of claims 13 to 16, characterized in that the signals of the sensor units are used to control or regulate the harvester or the machine settings, for example the fan speed, the screen width and the like.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671